Servers, Ch. J.
This cause was submitted to the Circuit Court and to this court upon an agreed statement of facts. The material portion thereof is as follows: In 1860, Wm, P. Sunderland and his wife and their niece, Ella Louise Eoote, *733were residents of tbe state of Louisiana, and in that year tbe General Assembly of that state passed an act authorizing the said Wm_P. and his wife to adopt the said Ella, and providing that her name should be changed, and that she should be known as Ella Louise Foote Sunderland. The following is the act passed by the General Assembly of said state.
“An act to authorize William P. Sunderland, and his wife Maria Louise Sunderland, to adopt their niece, Ella Louise Eoote, and to change her name to Ella Louise Foote Sunder-land.
“Sec. 1. Be it enacted by the Senate and House of Representatives of the state of Louisiana in General Assembly convened: That William P. Sunderland and Maria Louise Sunderland, his wife, be and they are hereby authorized to adopt Ella Louise Foote, their niece, and that, after said' adoption, the said Ella Louise Foote shall be known by the name of Ella Louise Foote Sunderland, and shall inherit from the said William P. and Maria Louise Sunderland, or either of them, as if she were their legitimate child, without prejudice to forced heirs, if any there be.
“Sec. 2. Be it further enacted, etc., that should the said Ella Louise die without issue, either the said William P. or Maria Louise Sunderland surviving, all property which she may have inherited from the deceased shall revert to the surviving spouse.
“Sec. 3. Be it further enacted, etc., that should the said Ella Louise survive the said William P. and Maria Louise Sunderland, and die without issue, then all property which she may have inherited from either or both of said parties shall pass to the heirs of the said William P. and Maria Louise Sunderland, as though this act had never been passed.”
William P. Sunderland and his wife adopted the said Ella in strict accordance with the provisions of the foregoing act. All of said parties continued to reside in Louisiana until the *734death of William P. and his wife, which preceded the death of John Sunderland, who resided and died in the state of Iowa, where the property to be distributed is situated. William P. is the son of John Sunderland. The appellant claims' that under the act of adoption and law of Louisiana, she became the child of, and heir of her adopting father. That the law of her domicile fixed her status, and, because of such, she became the child, and entitled to inherit from such parent, not only in Louisiana, but in this state, unless there is some statute or policy of the state of Iowa which prevents her from so inheriting. In support of this proposition Ross v. Ross, 129 Mass., 243, is cited. The question in that case was whether a child adopted in Pennsylvania who, with the adopting parents, afterwards became domiciled in Massachusetts, where one of the parents died, could inherit from such parent property situate in the last named state. It was held, under the circumstances, that he could inherit.
The precise question determined in that case is not in the case at bar. It is John Sunderland’s estate which is to be distributed, and not that of W. P. Sunderland. As the latter died before, John, the former did not inherit from the latter, and the property of John did not vest in or belong to William P. But the appellant claims, as has been before stated, that she is the child and heir of Wm. P., as fixed by the law of her domicile, and therefore she inherits a share of John Sunderland’s estate under a statute of this state which is as follows: “If any one of his (intestate’s) children be dead, the heirs of such child shall inherit his share in accordance with the rules herein prescribed, in the same manner as though such child had outlived his parents.” Code, § 2454.
There are some doubts whether the woz’d heiz-s as zzsed in the foregoing statute means one that has been adopted. Passing such question, the appellant, to maintain her claim znust not only establish that she can inherit from William P. Sunderland, but also that she can inherit thz’ough him, or by the right of representation, such share of John Sunderland.’s es*735tate as "William P. would, have inherited' had he outlived the former. This question can only and must be determined by a construction of the statute of Louisiana, and for the purposes of the case it will be conceded that the status of the appellant is to be fixed and determined by the law of her domicile.
The statute aforesaid provides the appellant “shall be known by the name of Ella Louise Foot Sundeidand and shall inherit from said William P. or Maria Louise Sunderland, or either of them, as if she were their legitimate child.” A strained construction should not be placed on the foregoing statute. The appellant inherits from William P. Sunderland as though she were his. legitimate child. That is, she inherits from him as a legitimate child would, or in the same manner or to the same extent. Put she is not his child or heir except as fixed by the Louisiana statute. That statute does not .say that the appellant is the heir or entitled to inherit from John Sunderland, or that she shall or can inherit, a part of his estate through William P. Whatever property the latter owned at his death the appellant can inherit but it does not follow that she can inherit property that never belonged to her adopting parent. If the intention had been that the appellant should inherit through William P. Sunderland, we think the statute would have so provided. It is a special statute, evidently passed at the instance of William P. Its terms and conditions were, without doubt, dictated by him and we are forced to the conclusion that the only purpose and intent was as expressed therein and as above indicated. That such was the intent is apparent from the second and third sections. Special provisions are there made as to who shall inherit in case the appellant survived "her adopting parents and died without issue. In such case the heirs of such j>arents were to inherit, and not the heirs of the appellant. It is evident the statute of this state cannot enlarge or extend the scope and effect of the statute authorizing the adoption of the appellant.
*736The facts in Keegan v. Geraghty, 14 Chicago Legal News, 84 (s. c., 101 Ill., 26), were that Michael R. Keegan and his wife adopted Mary Ann Keegan as their daughter, under a statute of Wisconsin, which provided that an adopted child “shall be deemed, for the purpose of inheritance and succession * * * the same to all intents and purposes as if such child had been born in lawful wedlock * * * saving only that such child shall not be deemed capable of taking property expressly limited to the heirs of the body or bodies of such petitioner or petitioners.” Michael R. Keegan and his wife removed to Illinois where the latter died, and the said Michael married again and left surviving him a natural child to whom he devised his property. The question was whether Mary Ann Keegan could inherit from such child. It was held by the Supreme Court of Illinois that she could not. The decision was based upon a construction of a statute of that state which provided: “A child so adopted shall be deemed, for the purposes of inheritance by such child, * * * • as if he had been born in lawful wedlock.” It was held that Mary Ann Keegan could not inherit from the deceased child of Michael R. Keegan, because she was not the sister of the said child. And yet she was such, if for the purpose of inheritance she should be regarded as having been born in lawful wedlock. Rut as she was not a sister in fact, it was held that she could not inherit under the statute. The logical result of the decision is, that the adopted child under the Illinois statute can only inherit from the adopting parent.
The appellant is not the child in fact of John Sunderland, nor his heir, because the act of adoption does not make her such, or provide that she shall inherit through William P. Sunderland, or by the right of representation.
Affirmed.